 MEYER'S (AFE & KONDITOREIRoundup Company d/b/a Meyer'sCafe & Kondktorei,a wholly owned subsidiaryof Fred Meyer,Inc.andUnitedFoodand CommercialWorkersUnion, Local No. 44, AFL-CIO and Local No.451, Hotel and Restaurant Employees and Bar-tenders InternationalUnion, AFL-CIO. Cases19-CA-17126 and 19-CA-1728322 October 1986DECISION AND ORDERBY CHAIRMAN DOTSON AND MEMBERSJOHANSEN AND BABSONOn 10 February 1986 Administrative Law JudgeJames S. Jenson issued the attached decision. TheRespondent filed exceptions and a supporting brief,and the General Counsel filed a brief in support ofthe judge's decision.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings, I andconclusions and to adopt the recommended Order.ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawiWe disagree with the Respondent'scontention that because thenumber of newly hired Konditorei employees exceeded the number ofemployees in the Meyer'sCafe unit at the time the Konditorei com.menced operations,itwas not obligated to extend to the new hires thecurrent contract with Local 44 covering the Meyer's Cafe employeesThose cases in which the Board has refused to "accrete"a larger comple-ment of employees into a smaller certified unit are distinguishable sincethey invariably involve attempts to include in the smaller unit a separategroup of preexisting employees with a separate history of representationor nonrepresentationSee, e g ,RenaissanceCenter Partnership,239NLRB 1247 (1979) (acquisition of a new hotel involving the attemptedaccretion of 67 previously unrepresented guards into a certified unit of 59employees),Panda Terminals,161NLRB 1215 (1966) (consolidation of 2freight handling operations involving the attempted accretionof 130-150employees previously represented separately by another union into a cer-tified unit of 45-50 employees),Servair Inc,252 NLRB 670 (1980) (take-over of airport maintenance operations involving the attempted accretionof 36 mechanics previously represented separately by another union intoa certifiedunit of 30)In contrast,the Konditorei operation is nothing more than an expan-sion or enlargement of the existing restaurant operation,which requiredthe hiring of new employees to staff the facilityMoreover,the employeecomplement stabilized after the Konditorei'sopening to a 2 1 ratio infavor of the Meyer's Cafe employees In light of the overwhelminglystrong community-of-interest factors shared by the Meyer's Cafe andKonditorei employees,in particular the similarity of job functions andclassifications,the integration of operations,and the common supervision,we find that the Konditorei employees do not constitute a separate ap-propriate unit SeeHoward Johnson Co,236 NLRB 1206 (1978) Rather,the new hires fall within the present unit description and are merely addi-tions to the existing contractual unit Under these circumstances, the factthat there is a larger number of new hires is irrelevant to the question ofwhether the new hires should be included in the unitMember Babson would adopt thejudge's conclusions for the reasonsset forth by thejudge, and he therefore finds it unnecessary to pass onthe foregoing discussionjudge and orders that the Respondent, RoundupCompany d/b/a Meyer's Cafe and Konditorei, Bel-lingham,Washington, its officers, agents, succes-sors, and assigns, shall take the action set forth inthe Order.James C. Sand, Esq.,andGeorge L Hamano, Esq.,for theGeneral Counsel.NelsonD. Atkin II, Esq. (Spears, Lubersky, Campbell,Bledsoe,Anderson & Young),of Portland, Oregon, forthe Respondent.Dewey F. Brignone,of Mount Vernon, Washington, forthe Charging Party.DECISIONSTATEMENT OF THE CASEJAMES S.JENSON,Administrative Law Judge.Iheardthis case in Bellingham,Washington,on 11 and 12 June1985, pursuant to an amended consolidated complaintthatwas issued on 25 March 1985. It is alleged that theRespondent violated Section 8(a)(1), (2), (3),and (5) ofthe Act by- (1) assisting Local No.451,Hotel and Res-taurant Employees and Bartenders International Union,AFL-CIO (Local451), in obtaining authorization cards,then voluntarily recognizing and entering into a collec-tive-bargaining agreement with Local 451 covering em-ployees at the Respondent's newly opened Konditorei lo-cated in its Bellingham,Washington complex;(2) thatthe Respondent's agents engaged in numerous other actsconstituting assistance to Local 451;(3) that employeesin the Konditorei constitute an accretion to a contractualunit represented by United Food and Commercial Work-ers Union,Local No. 44, AFL-CIO (Local44); and (4)alternatively that the Konditorei employees constitute anappropriate unit whose employees designated Local44 astheir representative,and that the Respondent was obli-gated to recognize because of the contract language cov-ering a preexisting unit of restaurant employees. Denyingitengaged in any unlawful acts and conduct,theRe-spondent contends:(1) recognition of Local 451 as therepresentative of the Konditorei employees was based onvalid authorization cards,(2) its agents did not engage inunlawful assistance to Local 451,and (3)the Konditoreiemployees are not an accretion to the preexisting restau-rant employee unit,nor was the Respondent obliged torecognize Local 44 as their representative by reason ofcontract language covering the preexisting unit of restau-rant employees.All parties were afforded full opportuni-ty to appear,to introduce evidence,to examine andcross-examinewitnesses,to argue orally,and to filebriefsBriefs were filed by both the General Counsel andthe Respondent and have been carefully considered.On the entire record' in the case, including the de-meanor of the witnesses,and having considered theposthearing briefs, I make the followingiExcept for the correction proposed at p 245, the General Counsel'smotion to correct transcript is granted and added to the exhibit file asG C Exh 39282 NLRB No. I 2DECISIONSOF NATIONAL LAB PR RELATIONS BOARDFINDINGS OF FACT1.JURISDICTIONIt is admitted and found that the Respondentis an em-ployer engaged in commerce within the meaning of Sec-tion 2(6) and (7) of the Act.II.LABOR ORGANIZATIONSINVOLVEDIt is admitted and found thatLocal 44 and Local 451are each labor organizations within the meaning of Sec-tion 2(5) of the Act.III. ISSUES1.Did the Respondent unlawfully assist and grant rec-ognition to Local 451 when it did not represent an un-coerced majority of the Konditorei employees?2. Should the Respondent have recognized Local 44 asthe representative of the Konditorei employees becausethey were an accretion to a preexisting unit at Eve'sBuffet restaurant?IV. THE ALLEGED UNFAIR LABOR PRACTICESA. The FactsFredMeyer, Inc. operates approximately 100 retailshopping facilities in the States of Oregon, Washington,Alaska, Idaho,Montana, and Utah. Each facility is a"shopping center kind of operation" with a number ofdepartments under one roof; including grocery, meat,fine jewelry, variety, clothing, hardware, cosmetics,home improvement, and sporting goods. Approximately30 of the stores also contain restaurant operations. Theonly facility involved in this proceeding is located inBellingham,Washington, that operated a restaurantunder the name "Eve's Buffet," recently changed to"Meyer's Cafe."2 For a number of years, Local 44 hasrepresented the Bellingham store nonfood departments,meat department, grocery department, and restaurantemployees in separate units. The most recent collective-bargaining agreement covering Eve's Buffet was effec-tive from 6 June 1982 to 8 June 1985 and absent reopen-ing was extended by its terms to June 1986. Local 451has been the collective-bargaining representative of theEve's Buffet employees in the Respondent's Everett andLynnwood, Washington stores, and Local 8 of the sameInternational Union has represented the Bellevue, Wash-ington Eve's Buffet employees. The record shows thatthe Local 451 contracts covering employees in the Ever-ett and Lynnwood Eve's Buffets provide generally lowerwages and benefits than the Local 44 contract coveringEve's Buffet in Bellingham.About 1983 the Respondent began adding delicatessen-style sales areas to some of its stores, which it called"Meyer's Cafe Konditorei." Konditoreis were added tothe Bellevue and Lynnwood stores in early 1984 and theKonditorei employees were voluntarily included in therespective collective-bargaining agreements under the"miscellaneous" employee classification.A portion of)Eve's Buffet was converted to a Konditorei in Bellevue;while in Lynnwood, the Konditorei and Eve's Buffet areseparated by a wall but share a common seating area.Local E^ was voluntarily recognized as the collective-bar-gaining representive of the Bellevue Konditorei employ-ees.Local 451's agreement covering the LynnwoodKonditorei was entered into prior to the opening of theKonditorei or the hire of any employees. Although thereisno Ronditorei in the Everett store, the contract be-tween Local 451 provides for coverage of all Konditoreiemployees under the "miscellaneous" classification.In the spring of 1984,3 Fred Meyer decided to remod-el and add a Konditorei to its Bellingham store, whichwas to be located adjacent to an existing delicatessen sec-tion. In August, Gregg Newstrand, Fred Meyer's em-ployee relations manager, called Lynda Garman, businessagent for Local 451. According to Garman, whom Ifound to be a credible witness, Newstrand stated he hada "deal" for her and invited her to organize the Belling-ham Konditorei that was about to be opened, offering tovoluntarily recognize the local if it obtained authoriza-tion cards from a majority of the employees, none ofwhom had yet been hired. Newstrand proposed coveringthose employees under the same contract ineffectateither Lynnwood or Everett.In August and September, Debbie Harriman, the man-ager of the Bellingham Eve's Buffet and Konditorei,interviewed prospective Konditorei employees at bothEve's Buffet and the Washington State Employment Of-fices.A final interview was arranged for 20 September atthe Park: Motel in Bellingham. At Newstrand's direction,Local 451 representatives were notified and invited toattend. !'4ewstrand acknowledged he made a "consciousdecision" not to extend a similar invitation to representa-tives of Local 44 because "We didn't feel that Local44-Local 44 would necessarily be a union to apply tothe Konditorei's because . . . the other Konditorei's hadalready been covered by other culinary unions." On theappointed date,Harriman and Linda Carder, districtmanagers for Eve's Buffets and Konditoreis, met Local451 representatives,Myra Anderson and Barbara Rob-erts, at the motel and set up the motel room in prepara-tion for the interviews. Company representatives shareda table at one end of the room and the union representa-tives shared a table at the opposite end. The prospectiveemployees met first with the company representatives,after that they were directed to the union representa-tives.Although there is some dispute about what wassaid, I find that the testimony of the employee applicantsand Anderson, which is mutually corroborative in mate-rial respects, is the most reliable and I credit it over thetestimony of Harriman and Carder. Thus, Cheri Loftontestified that after Harriman and Carder had explainedthe work. and she had completed filling out the necessaryforms, "they told us that we had to talk to the unionladies, that we needed to join the union before we couldwork at Fred Meyer's." She testified that the union rep-resentatives "explainedwhat kind of benefits they hadand what kind of benefits they were trying to get for us12"Eve's Buffet" and "Meyer's Cafe" were used interchangeably-throughout the hearing3All dates are in 1984 unless stated otherwise MEYER'S CAFE & KONDITOREI3and that they were under contract with Fred Meyer torepresent us girls." It was under these conditions that shesigned an authorization card for Local 451. She testifiedfurther that in November,Harriman told her "that wehad to get our dues in as soon as possible so we didn'tget terminated."After she learned of Local 44 from an-other employee,she "asked Harriman what should I dobecause I was mixed up about it."Harriman told her"that she thought that we were in what was the bestunion,she wasn't sure,that all of us girls had to pay ourdues and if one girl didn'tpay her dues,that she wasgoing to get terminated."Lisa Bednarz testified that afterfilling out the company forms,she was directed to "goover there and talk to the union ladies."She testified thatAnderson told her that"because Fred Meyer's is a unionstore everybody must belong to a union.And so ifyou're not-don't belong to the union,[you] can't workthere."Deborah Erickson testified that at the conclusionof her interview with company representatives,Harri-man stated"you need to see these ladies," directing herto the two Local 451 representatives across the room.Erickson testified she was present in mid-October whenKonditorei employee Kim George told Assistant Kondi-toreiManager Donna Wilkerson,an admitted supervisor,that she wanted to join Local 44. Wilkerson respondedthat"she couldn't,she had to join 451 because wecouldn'thave half of us joining one union and half of usjoining the other"Harriman also told Erickson she hadto join Local 451 rather than Local 44.Harriman toldKim George that she would have to sign up with theUnion before she could be hired and directed her to theLocal451representatives.Harriman also directedRhonda Lafeen"to go over and talk to the union ladies."After starting work,Harriman called Lafeen at homeand told her to come to the store and pay her union duesto the union representatives.When she arrived at thestore,the union representatives were gone and Harrimanasked that Lafeen give her the dues money,"that theunion lady told her that I could be fired if I didn'tpay."Myra Anderson,the Local 451 business agent,testifiedshe heard Carder and Harriman tell the applicants "thatitwas a union house and a closed shop and they must bea member of the union in order to work there.. .thatBarbara [Roberts]and I represented the union and thatwe would explain it to them."She testified that severalof the newly hired employees asked her why they had tobe a union member and that she told them"that it was aunion house and a closed shop and they must be amember of the union in order to work there."It is clearthat all the employees hired on 20 September to work inthe Konditorei signed Local 451 authorization cards thatday.The following day, 21 September,Newstrand receiveda message from Garman to the effect that Local 451 rep-resented a majority of the Bellingham Konditorei em-ployees.Without further verification,Newstrand wroteGarman a letter granting recognition to Local 451, en-closing a supplemental agreement to the Everett agree-ment that would cover the Bellingham employees. Asnoted earlier,although the Everett store did not employany Konditorei employees,the Everett contract includedallKonditorei employees under a single"Miscellaneous"wage classification.The supplemental agreement bearsthe signature date of 2 October 1984, and is effectivethrough 31 May 1986.It is clear that Local 451 and theEmployer enforced the union-security provision with re-spect to the Bellingham Konditorei employees.ShortlyaftertheBellinghamKonditoreiopened,Dewey Brignone,a Local 44 representative,began con-tactingKonditorei employees in the store and learnedthey had joined or been encouraged to join Local 451.Harriman had seen him in the Konditorei and told himto contact Newstrand before he did anything.He report-ed these facts to the Union'spresident,who wrote FredMeyer,vice president,a letter dated 10 October,whereinthe Union claimed to represent the "new Konditorei res-taurant"under section 1.01 of the Eve'sBuffet contractthat reads in pertinent part as follows:The Employer recognizes the Union as the soleand exclusive Collective Bargaining Agency [sic]for a unit consisting of all employees coming underthe classifications set forth in this Agreement in theEmployer'spresent retail establishment located atWhatcom County,Washington,with respect to pay,wages,hours, and all other conditions of employ-ment.Schedule "A" attached to that contract contains a "mis-cellaneous"employee classification with an hourly wagerate substantially higher than the Local 451"miscellane-ous" Konditorei wage rate purporting to cover Everettand Bellingham employees.A series of letters betweenrepresentatives of Fred Meyer and Local 44 followed,wherein the Union continued to claim representationrights under the Eve'sBuffet contract,and the Companycontinued to claim it had properly recognized Local 451.On 10 January 1985, four of six employees working atthe Bellingham Konditorei signed Local 44 authorizationcards.By letter dated 28 January 1985, Local 44 advisedthe Employer that it represented a majority of the Kon-ditorei employees and offered to prove majority statusthrough a neutral party card check.The Company con-tinues to refuse to recognize Local 44's representationalclaim and continues to treat Local 451 as the Konditoreiemployees'collective-bargainingrepresentativeeventhough Local 451 disclaimed any representational rightsby letter dated 26 December 1984.B. Discussion1.Did Respondent violate Section 8(a)(1), (2), and(3) of the Act by granting recognition to andentering into a contract with Local 451, whichagreement contained a union-security provision?The General Counsel argues that the evidence estab-lishes thatNewstrand preselected the cheaper union,Local 451, and invited it to come in to avoid the spreadof Local 44's representation to the Konditorei employ-ees,pointing out that Local 451 representatives werespecifically invited to the 20 September,ParkMotelmeeting,whereas Newstrand made a "conscious deci-sion"not to invite Local 44 representatives. The GeneralCounsel argues that the credible evidence establishes that 4DECISIONSOF NATIONAL LAemployees were told they had to join Local 451, and as aconsequenceLocal 451 did not represent an uncoercedmajority and thatrecognitionand execution of a contractcontaining a union-securityclause andenforcement ofthat clause wereunlawful.The Respondent contends "that there,isno substantialevidenceestablishingthat it interfered with the [Kondi-torei] employees' freedom of choice in selecting Local451 as theirbargaining, representative," that no prefer-ence was shown to Local 451 over Local 44, that theCompany did not coerce or threaten employees to joinLocal 451, thatHarrimanand Carder were credible wit-nesses,remained neutral, and neither individual told em-ployees they,were required to join Local 451, that Harri-man's collection of dues for Local 451 was for the con-venience of the employees and, therefore, certainly notunlawful, and that the collective-bargaining agreementsigned by the Company and Local 451acts, as a bar toany efforts by Local -44 to compel the Company to rec-ognize Local 44 as the representative of theBellinghamKonditorei employees.Contrary to the position of the Respondent, the evi-dence is overwhelming that the Respondent unlawfullyinterferedwith the Konditorei employees' freedom ofchoice in theirselectionof a bargaining representative.Sections7 and 9(a) of the Act grantemployeesthe basicguarantee of freedom of choice and majority rule in theirselection of a bargaining representative. Interference byeither an employeror a unionin the employees' choiceof a bargaining representative violates this fundamentalprinciple of collective bargaining. This caseisa classicexample of an employer choosinga union itwanted torepresent its employees. Thus, it is seen that NewstrandcalledGarman of Local 451 in August 1984, stated hehad a "deal" for her, and invited her to organize theKonditorei employees, to be followed by recognition andcoverage of the employees in a collective-bargainingagreementat anotherstore,which, the evidence shows,had generally lower wage rates than the Local 44 agree-ment in Bellingham.At Newstrand's direction,' Local 451officialswere invited to attend the 20 September, ParkMotel meeting wherein applicants completed the hiringprocess. 'Newstrand admitted he made a "conscious deci-sion" not to notify Local 44 of the new Konditorei be-cause "we didn't feel that Local 44 . . . would necessari-ly be aunionto apply to the Konditoreis because . , .the other Konditoreis had already been covered by otherculinaryunions."Newstrand had negotiated the Belling-ham Eve's Buffet contract with Local 44 and was wellaware that that contract arguably, if not in fact, coveredtheKonditorei employees by virtue of its recognitionclause. It is clear that the Company paid for the hire ofthe Park Motel room where the final hiring process andorganizingactivities took place, and that company andLocal 451 representatives were within hearing distanceof each other. In thisregard,Local 451 RepresentativeAnderson credibly testified that Carder and Harriman"explained to them [employees] that it was a union houseand aclosed shop and theymustbe a member of theunion inorder to work there." Anderson credibly testi-fied that several employees asked her why they had tojoin Local 451, and that she conveyed the samemessageR RELATIONS BOARD'Carder and Harriman had. Lofton was told that "we hadto talk to the union ladies, that we needed to join theunion before we could work at Fred Meyer's." Theunion representatives told her that "they were undercontract with Fred Meyer's to represent us girls." Bed-narz -was directed to talk to the union representatives. Inresponse to her question, Anderson told her that "be-cause Fred Meyer's is a unionstore everybody mustbelong to a union. And so if you ...' don't belong to theunion, [you] can't work-'there." Harriman and Cardertold Kim George that she `had to see the union represent-atives before she left, and that she would -have tosign upwith the union before she could be hired. Erickson andLafeen were also told that they needed to see the unionrepresentatives before leaving.Under the foregoing circumstances, I find that the au-thorization cards for Local 451 do not reflect the freeand untrammeled choice of the signers, which the Actcontemplates, but rather were obtained through unlawfulassistance and coercion that tainted Local 451's majoritystatus. 'Therefore,Local 451 did not represent an un-coerced majority when it was accorded exclusive recog-nition on 14 September 1984. By rendering unlawful as-sistance and support to Local 451, Respondent violatedSection 8(a)(1) and (2) of the Act. By granting exclusiverecognition to Local 451 on 24 September 1984, whenLocal 451 did not represent a free, unassisted, or un-coerced majority, Respondent rendered further assistanceand,support to Local 451 in violation of Section8(a)(1)and (2) of the Act.On 2 October 1984, the Respondent and Local 451 ex-ecuted a collective-bargaining agreement covering theBellinghamKonditorei ` employees 'that contained aunion-security provision. The Respondent admittedly hasmaintained and enforced the union-security provision,and the evidence shows that, pursuant to that clause,Harriman solicited initiation fees and dues from employ-ees on behalf of Local 451. The proviso to Section8(a)(3) of the Act prescribes the conditions under whichan agreement containing a union-security clause may belawful. Among these requirements are: (1) the union withwhom the agreement is made must be one that has notbeen assisted by unfair labor practices, and (2) the unionmust be the freely designated representative of a majori-ty of the employees in the appropriateunit.As previous-ly found, neither of these requirements has been met. I,?therefore, further find in accordance with well-estab-1lished precedents that by executing,maintaining, and en-forcing this agreement, the Respondent, has violated Sec-tion 8(a)(3) and (1) of the Act, and has rendered addi-tional assistance and support to Local 451 in violation ofSection 8(a)(2) and (1) of the Act.2.Did the Respondent violate Section 8(a)(5) and(1) by refusing to recognize Local 44 as therepresentative of the Konditorei employees becausethey were an accretion to a preexisting unit at Eve'sBuffet?An accretion is the addition of employees to an al-ready existing group where there exists such a communi-ty of interest that the accreted employees are governed MEYER'S CAFE & KONDITOREI5by the other group's choice of bargaining representative.In addition to showing that the expanded unit would beappropriate for collective bargaining, it must be shownthat the group to be added would not in itself constitutean appropriate unit.NLRB Y. Security-Columbian Bank-note Co.,541 F.2d 135, 140 (3d Cir. 1976);Boire v. Team-sters Local79, 479 F.2d 778, 795-796, 798-799 (5th Cir.1973);NLRB v. Retail Clerks Local 588,587 F.2d 984,987 (9th Cir. 1978). The relevant factors in determiningwhether there is an accretion to an existing unit are: bar-gaining history, the functional integration of operations,the differences in the types of work and the skills of em-ployees, the extent of centralization of management andsupervision,particularly in regard to labor relations,hiring, discipline, and control of day-to-day operations,and the extent of interchange and contact between thegroups of employees.Bryan Infants Wear Co.,235 NLRB1305, 1310 (1978). In summarizing Board law, Morris4sets out the following guidelines for determining accre-tion:The guidelines encompass the presence or absenceof a variety of factors such as: (1) the degree ofinterchange among the employees, (2) geographicalproximity, (3) integration of operations, (4) integra-tion of machinery and product lines, (5) centralizedadministrative control, (6) similarity of workingconditions, skills, and functions, (7) common controlover labor relations, (8) collective bargaining histo-ry and (9) the number of employees at the facilityto be acquired as compared with the existing oper-ation. [Footnotes omitted.]The normal situation presents a variety of elements,some militating toward and some against accretion sothat a balancing of factors is necessary, and in some casesthe Board has given greater weight to some factors thanto others. Guided by the above principles and the posi-tions of the parties, I turn now to the specific evidence.a.Geographic proximityThe Konditorei and Eve's Buffet are located approxi-matley 260 to 270 feet apart in a single building and areseparated by turnstiles and checkstands, as opposed towalls.Neither the distance nor the obstacles separatingthem are so great as to prevent food and supplies frombeing transported by Eve's Buffet personnel from Eve'sBuffet kitchen and storeroom to the Konditorei severaltimes a day. In this regard, Konditorei employees sign inand out at Eve's Buffet, where they pick up cleanaprons, hats, and towels, and later return those soiled ar-ticles for laundering at that location.b. Integration of operations and employee contactEve's Buffet is a self-service cafeteria-style restaurantcontaining a short order grill, a steam table, desserts,salads, and salad bar. The Konditorei is a self-service del-icatessen-type operation that caters to "take out" orders.Both facilities have booths where customers may con-sume the food they have purchased, and the Konditoreialso has a counter with a number of stools. AlthoughEve's Buffet utilizesa menu andthe Konditorei does not,each facilityhas a menuboard containing a partial list ofitems available. Although the Respondentarguesthat thetype of food served in each facility is essentially differ-ent, it is clear that manyitems arethe same. As pointedout by the General Counsel, the Konditorei is largely de-pendent on Eve's Buffet employees for logistic support.As very little storage space was built into the Kondi-torei,most of that facility's supplies are kept in a supplyroom located at Eve's Buffet. Each of the facilities is as-signed shelf space in the supply roomIt isnot uncom-mon for Konditorei or Eve's Buffet employees to takesupplies from Eve's Buffet shelves for use by the Kondi-torei.As each facility has its own profit-and-loss state-ment(later consolidated), any withdrawal of supplies byone from the other is recorded on transfer sheets andchargedaccordingly.KonditoreiemployeeTracySudman testified that she had to get supplies from thesupply room every night and that 80 percent of the timeshe had to draw from Eve's Buffet supplies. A pressuredeep fat fryer was installed in the Eve's Buffet kitchenwhen the Konditorei was opened. It is operated by Eve'sBuffet cook, Cameron Caldwell, who cooks and deliverschicken, corndogs, burritos, chicken livers, "drummies,"and jojos (quartered fried potatoes) to the Konditorei.She also delivers grocery items to the Konditorei. Thetime she spends operating the pressure fryer and deliver-ing itemsto the Konditorei are charged to the Kondi-torei at her Eve's Buffet pay scale. Caldwell also helpstheEve's Buffet crew out front. Until recently whenState of Washington health laws forbade the applicationof a chemical to the salad lettuce, Caldwell preparedsalads for the Konditorei. However, she or another Eve'sBuffet employee still draw lettuce and tomatoes fromEve's Buffet stock for delivery to and use by the Kondi-torei. Some food items cooked in the Konditorei's pres-sure fryer are also served in Eve's Buffet. The recordalso shows that one or two other Eve's Buffet employeesregularly prepare food for the Konditorei in Caldwell'sabsence, for which they are paid the Eve's Buffet cook'swage scale which is charged to the Konditorei. On oneoccasion, the Konditorei cooked a lasagna for Eve'sBuffet at the request of Eve's Buffet assistantmanager.Eve's Buffet is open from 6:30 a.m. to 7 p.m. and theKonditorei from 8 a.m. to 10 p.m. After signing in in themorning, the first thing that Neva Ballard,5 the grillcook at Eve's Buffet, does is to turn on the ovens in theKonditorei. On returning to Eve's Buffet, she takes thelaundry for both facilities out of the washer aiid putsthem in the dryer. She then makes coffee, bakes crois-sants and muffins, and in general prepares fot . servingbreakfast.When time permits, she sets up the salad bar.Much of the same preparatory procedures are followedby the Konditorei employee who opens that facility. Bal-lard is relieved for a break by Caldwell who comes inabout 8:30, after that Caldwell cooks the numerous itemsin the pressure fryer for the Konditorei. The hot foodsprepared for the Konditorei are then placed in a heated4C Morris,The Developing Labor Law,Vol I, 369-370 (2d ed 1983)5Ballardis the Local 44 shop steward07 6DECISIONS OF NATIONAL LABOR RELATIONS BOARDcart that Caldwell uses to deliver it to the Konditorei.She uses an unheated cart to make later deliveries, buttransfers the hot food to the heated cart. The heated cartis returned to the Eve's Buffet kitchen in the evening byaKonditorei employee.As the caption of the caseshows, Eve's Buffet and the Konditorei are held out tothe public as a joint operation, "Meyer's Cafe & Kondi-torei." I find that these factors favor accretion.c. Skills, duties, and functionsIt is clear the skills, duties, and functions performed bythe Eve's Buffet and Konditorei employees are much thesame.Employees of each facility are engaged in thepreparation of food for consumption both on and off thepremises.Although the Respondent seeks to distinguishtheir operations on the ground that Eve's Buffet has asteamtable and grill and presents a more complete line ofhot meals to the public, it is clear that the Konditoreialso serves hot foods and that many items served are thesame in each facility. Both facilities begin the day bymaking coffee and baking croissants, muffins, and otheritems.Employees of both facilities employ the same skillsinmaking sandwiches and setting up salad bars. Thesame skills are also employed in bussing tables, dishwash-ing, keeping their respective work premises clean, and incashiering.The fact that Eve's Buffet utilizes frozenmeats whereas the Konditorei uses fresh meats, that thescales they use are of different types, and that the cashregisters are different models is of no significance. Thesefacts also favor accretion.d. SupervisionHarriman is the manager of the Bellingham Meyer'sCafe and Konditorei division, which includes both Eve'sBuffet and the Konditorei. She actively supervises both,spending about 50 percent of her time in each. Hersalary is divided equally between the two. She hires em-ployees for both facilities, prepares their work schedules,issues directives, disciplines, and is the immediate personin charge. Lorna Haey is theassistant managerfor Eve'sBuffet, and Donna Wilkerson for the Konditorei. Priorto her promotion to assistantmanager,Wilkerson was acook in Eve's Buffet. Although the Respondent admitsboth Haey and Wilkerson are statutory supervisors, it ap-pears that they spend most of their time working along-side the employees in their respective facility and rarelyexercise supervisory authority. The manager and assist-ant managerswear uniforms that are distinct from thoseworn by the employees. As noted before, on one occa-sion a Konditorei employee prepared a lasagna for Eve'sBuffet at the request of the latter'sassistantmanager.The Eve's Buffets and Konditoreis are administered atthe corporate level as a separate division from the otheroperations in Bellingham.Common supervision alsofavors accretion.e.General working conditionsThe difference in wages and fringe benefits betweenthe two groups of employees is due to the Employer'srecognition of different, unions and is, therefore, not acontrolling factor. The record shows that all employeespark on the outskirts of the Respondent's parking lot;they share the same restroom and locker roomfacilities;they are issued the same new employee packet; use thesame applicationform; sign a standard set of employeerules;wear the same Fred Meyer name tag;, are paid thesame day; are subject to the Company's standard proce-dures regardingsigning inand handling cash. There is a44-page "Eve's Buffet Manual" that is given to employ-ees of Eve's Buffet and the Konditorei, and a copy ismaintained in each facility. There is an "EBR . . . KDRBulletin" that ' is distributed to Eve's Buffet and Kondi-torei at the corporate level and is available to employeesin both facilities. It is published every 8 weeks and "pro-vides competitive data, news, informative articles and thelike."Thereis a bulletinposted at both facilities entitled"Safety Practices for Restaurant Employees." Anotherbulletin posted at both locations, "Food-Service NewsYou Can Use," relates to sanitation practices and thedangers of salmonella. A handwritten memorandum fromEve's Buffet District Manager Linda Carderisposted inboth restaurants. It covers housekeeping complaints andsuggestions and encouragesemployees to do "suggestiveselling." A Red Cross bulletin regarding artificial respira-tion is posted at both facilities.Senior customers are enti-tled to join "Eve's Joy Club," which entitlesthem to adiscount at both restaurant facilities. The employees ofboth enjoy free meals during or after their shifts,a bene-fitnot shared by any other store employee. I concludethat these factors favor accretion.f.Employee interchangeThe parties stipulated that prior to being promoted toassistantmanager of the Konditorei, Donna Wilkersonwas a cook at Eve's Buffet and within the unit represent-ed by Local 44. It was further stipulated that LisaStroud was hired on 10 October to work in the Kondi-torei; that in lieu of being laid off after working there 5days, she was transferred to Eve's Buffet toreplace anemployee who quit. The record shows that several em-ployees hired to work in the Konditorei were first inter-viewed by Harriman in Eve's Buffet in response to a jobopening sign posted on the door of Eve's Buffet. It alsoshows that one employee interviewed at the Park Motelon 20 September was hired to work at Eve's Buffet. Asnoted earlier, Caldwell cooks and delivers chicken, corndogs, burritos, chicken livers, "drummies," and jojos tothe Konditorei, and her time is charged to the Kondi-torei.Other Eve's Buffet employees perform,those dutiesin Caldwell's absence. Their time so spent is also chargedto the Konditorei. In the Lynnwood store, where Eve'sBuffet and Konditorei are located next to each other,Konditorei employees are used periodically in Eve'sBuffet, during that time their wages are adjusted upward.The same is true of the Bellevue store where the Kondi-torei "basically is totally within the Eve's Buffet." Fur-thermore, company representatives told Local 451 repre-sentativesthat "they had envisioned that it would be pri-marily students that would staff [Konditorei]', 18 years oryounger, people still living at home . . . under their par-BTestimony of Linda Carder MEYER'S CAFE & KONDITOREI7ents' insurance plan, and that it would be kind of a step-ping stone into the Eve's Buffet where,the higher rateswere paid."7 Thus,it seems clearthat the skills and func-tions employed by the employees of both facilities are sosimilar that they are interchangeable, and the lack of fur-ther interchange in Bellingham has been due to the, Re-spondent's unlawful recognition of Local 451.g.Number of Konditorei employees compared withEve's BuffetHarriman hired 13 employees for the opening of theEve's Buffet at that time. Reductions in the number ofemployees were made in the Konditorei commencing inmid-October, and by late January 1985, there were onlysix employees left. Eve's buffet had nine employees atthe end of January. By the time of the hearing in thismatter in June, the Konditorei employee complementhad been reduced to four, two of whom were in theoriginal complement, and Eve's Buffet employed eight.As pointed out by the General Counsel, "the relationshpseems to have stabilized at, about two-to-one or bettermargin in favor of" Eve's Buffet. Thus, the numerical re-lationship between the Konditorei and Eve's Buffet doesnot militate against accretion.h.Collective-bargaining historyExcept for the unlawfulrecognitionof Local 451,there is no history of collective bargaining for the Bel-lingham Konditorei employees. It is significant, however,that with respect to the Konditoreis in the Lynnwoodand Bellevue stores, and anticipatorily at Everett, theCompany has voluntarily treated the Konditorei as anaccretion to the existing Eve's Buffet-units, and extendedthe coverage of those contracts,to cover the Konditoreiemployees in a single "miscellaneous" employee andwage classification. The contract with Local 44 coveringEve's Buffet, in, Bellingham includes a "miscellaneous"employee and wage classification. I conclude, therefore,that the bargaining history favors accretion.ConsequencesI am cognizant of the fact the Board is reluctant tofind accretions. On this record, however, I have no diffi-a separate community of interest and that they, therefore,may not constitute a separate identifiable unit from theEve's Buffet 'employees, but ratherare anaccretion tothe Eve's Buffet unit. The legal principles and the rele-vant factors- discussed above militate in favor of accre-tion. It is obvious that prior to the opening of the Bel-lingham Konditorei, Newstrand anticipated that Local 44was going to demand that the employer recognize thoseemployees as an accretion to the unit covered by theEve's Buffet contract. Faced with a higher wage scalethan he already had with Local 451, he arranged circum-stances, albeit unlawfully, so that he could grant recogni-tion to Local 451 and reject Local 44's demand on thatbasis.'Testimony of Lynda GarmanI,am convinced that stability of labor relations willult,frotn--th _finding. It seems anomalous that a singledepartment with two restaurant facilities under the factsoutlined above should be found to consist of two units.As Local 451 has disclaimed interest in representing theBellingham Konditorei employees, Local 44 is the onlylabor organization interested in representing them. Fur-ther, the Konditorei and Eve's Buffet are included in anoverall restaurant unit in the Company's other stores.Concluding that the Konditorei employees were an ac-cretion to the unit represented by Local 44 and coveredby the Eve's Buffet-Local 44 contract, I find that by itsfailure and refusal to recognize Local 44 as their exclu-sive collective-bargaining representative and' by its fail-ure and refusal to apply. the terms and conditions of thecurrent contract to them from their dates of hire, the Re-spondent violated and continues to violate Section 8(a)(1)and (5) of the Act.In light of these findings, it is unnecessary to considerthe General Counsel's alternative theory.REMEDYHaving found that the Respondent has engaged in cer-tain unfair labor practices, I shall recommend that itcease and desist therefrom and take certain affirmativeaction designed to effectuate the purposes of the Act.Having found that the Respondent violated Section8(a)(1) and (2) of the, Act by grantingassistance and ex-clusive recognition to Local 451r,on 24 September 1984,at a time when Local 451 did not represent a free, unas-sisted, or uncoerced majority,of the Bellingham Kondi-torei employees, and further violated' Section 8(a)(1), (2),and (3) of the Act by entering into the union-securitycontract with Local 451 on 2 October 1984, and thereaf-termaintaining and giving effect to the agreement, in-cluding the union-security provision, I shall recommendthat the Respondent withdraw and withhold recognitionfrom Local 451 as the representative of any of'its em-ployees at the Bellingham Meyer's Cafe and Konditorei.I shall further recommend that the Respondent cease'maintainingor giving any force or effect to the collec-tive-bargaining agreement executed on 2 October 1984,or to any modification, extension, renewal, or supple-ment.Under all thecircumstancesdisclosed by thisrecord, I find that dues, initiation fees, and other moneysforLocal 451 were deducted and paid under coercionand that a reimbursement order is necessaryfully toremedy the unfair labor practices. I, therefore, furtherrecommend that the 'Respondent reimburse all presentand former employees for dues and initiation fees paid bythem pursuant to the terms, of the union-security agree-ment executed on ` 2 October 1984, with interest.Having found that the Respondent has unlawfully re-fused to recognize Local 44 as,the representative of itsBellinghamKonditorei employees, it is recommendedthat the Respondent now commence doing so by apply-ing the terms of the currentBellinghamEve's Buffet col-lective-bargaining agreementto the Konditorei employ-ees.To the extent that the Bellingham Konditorei em-ployees have sufferedlossesof wages and benefits as aconsequence of the Respondent's failure to apply the 8DECISIONSOF NATIONAL LABOR RELATIONS BOARDterms andconditions of the collective-bargaining agree-ment in effectfrom 6 June 1982 to 8 June 1985, and ex-tended by its terms to June 1986, it is recommended thatthe Konditorei employees be made whole for such losses.Such monetary amounts are to be computed in accord-ance with the Board's decisioninOgle Protection Service,183 NLRB 682 (1970), with interest as prescribed inIsisPlumbing,Co.,138 NLRB 716 (1962);Florida Steel Corp.,231NLRB 651 (1977); andOlympic Medical ' Corp.,250NLRB 146 (1980). In addition, the Respondent shall paythe contractually agreed-on trust funds in the amounts ofthe contributions that the Respondent failed to make onbehalf of the Respondent's unit employees in accordancewithFox Painting Co.,263NLRB 437 (1982), andMerryweather Optical Co.,240 NLRB 1213 (1979), and re-imburse unitemployees for any expenses resulting fromthe Respondent's unlawful failure to make such contribu-tions,with interest.McWhorter Trucking,273 NLRB 369(1984). It is further recommended that the Respondentmake Local 44 whole for all initiation fees and dues itwould have received but for the Respondent's failure toapply the terms of its agreement with Local 44 to its Bel-linghamKonditorei employees, together with interest.Dura-Vent Corp.,257 NLRB 430 (1981); J.F. Swick Insu-lationCo.,247 NLRB 626 (1980);Ogle Protection Service,supra. Finally, it is recommended that the Respondent berequired to post the notice attached as the Appendix inthe mannerspecified below.CONCLUSIONS OF LAW1.The Respondent is an employer engaged in com-merce within the meaning of Section 2(2), (6), and (7) ofthe Act.2.Local 44 and Local 451 are each labor organizationswithin the meaning of Section 2(5) of the Act.3.By telling employees that they had to join Local451 in order to work for the Respondent, the Respond-ent violated Section 8(a)(1) and (2) of the Act.4.By recognizing Local 451 as the Konditorei employ-ees' exclusivebargainingrepresentative on 24 September1984, at a time when Local 451 did not represent an un-coerced majority, by executing a collective-bargainingagreementcontaininga union-security provisionwithLocal 451, and by enforcingand maintainingthat agree-ment,the Respondent has violated Section 8(a)(1), (2),and (3) of the Act.5.At all material times, Local 44 has been the exclu-sive collective-bargainingrepresentative of Respondent'semployees in the following appropriate unit:All employees of Respondent employed in Re-spondent'spresentretailestablishment' located inWhatcom County, Washington coming under thefollowing classifications: Bus, Cashier, Dishwasher,Grill-Steamtable, Pantry,Kitchen Helper & Night'Pantry, andMiscellaneous,excludingprofessionalemployees,guardsad supervisors as defined in theAct.6.Respondent's Konditorei employees are included inthe appropriate unit in paragraph 5 above.7.At all times since 24 October 1984, the Respondenthas refused to recognize Local 44 as the collective-bar-gaining representative of its Konditorei employees andhas refused to apply the terms ad conditions of its col-lective-bargaining agreement with Local 44 covering theunit of employees described above in paragraph 5 to itsKonditorei employees, thereby violating Section 8(a)(1)and (5) of the Act.8.The above unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.On these findings of fact and conclusions of law andon the entire record, I issue the following recommend-ed"ORDERThe Respondent, Roundup Company d/b/a Meyer'sCafe and Konditorei, a wholly owned subsidiary of FredMeyer, Inc., Bellingham, Washington, its officers,agents,successors, and assigns, shall1.Cease and desist from(a)Giving assistance and support to Local No. 451,Hotel and Restaurant Employees and Bartenders Interna-tionalUnion, AFL-CIO.(b)Granting exclusive recognition to Local 451 andexecuting a contract with it containinga union-securityprovision when it does not represent a free, unassisted oruncoerced majority in the appropriate unit.(c)Maintainingor giving any force or effect to thecollective-bargaining'agreementexecuted on 2 October1984, or any modification, extension, renewal, or supple-ment, purporting to cover theBellinghamKonditoreiemployees.(d) Failing and refusing to recognize United Food andCommercial Workers Union, Local No. 44, AFL-CIO,as the representative of its Bellingham Konditorei em-ployees as part of the appropriate overall restaurant bar-gaining unit.(e) Failing and refusing to apply the terms and condi-tions of theexistingEve's Buffet collective-bargainingagreementwith Local 44 to the Konditorei unit employ-ees.(f) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of therights guaranteed them by Section 7 of the Act.2.'Take the following affirmative action necessary toeffectuate the policies of the Act.(a)Withdraw and withhold recognition from LocalNo. 451, Hotel and Restaurant Employees and Bartend-ers International Union, AFL-CIO, as the collective-bar-gaining representative of any of its Konditorei employeesat itsBellingham,Washington facility; and cease enforc-ing,maintaining,or giving any effect to the collective-bargainingagreementwith that union that purports tocover theBellinghamKonditorei employees.(b)Reimburse all Konditorei employees for initiationfees and dues paid to Local 451 pursuant to the union-8 If no exceptions are filed as provided by Sec. 102.46 of the Board'sRules and Regulations,the findings, conclusions,and recommendedOrder shall, as provided in Sec 102.48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses. MEYER'S CAFE &,KONDITOREI9security agreement between it and that union, with inter-est.(c)Recognize United Food and Commercial WorkersUnion, Local 44, AFL-CIO, as the representative of itsBellinghamKonditorei as part of the Eve's Buffet restau-rant unit covered by the current collective-bargainingagreement between it and Local 44.(d) Apply the current collective-bargaining agreementto theBellinghamKonditorei employees retroactive to24 October 1984, and make whole the unit employeeswho have incurred losses of wages and benefits becauseof the Respondent's failure to abide by the terms andconditions of, that agreement in the manner set forth inthe remedy section. In addition, pay the contractuallyagreed-on trust funds in the amounts of the contributionsthat the Respondent failed to make on behalf of Kondi-torei employees in the manner set forth in the Remedysection, and reimburse the employees for any expensesresultingfrom the Respondent's unlawful failure to makesuch contributions.(e)Make Local 44 whole- for loss of initiation fees anddues; with interest thereon, suffered as a result of Re-spondent's actions in refusing to apply the collective-bar-gainingagreement with its union-security clause to theKonditorei employees, as set forth in the remedy section.(f)Preserve and, on request, make available to theBoard or its agents, , for examination and copying, allrecords and other materials necessary and appropriate toallow calculation of the payments due under the terms ofthisOrder 'and ' to allow verification of Respondent'scompliance with this Order's terms.(g) Post at its Bellingham, Washington facility copiesof the attached, notice marked "Appendix."9 Copies ofthe notice, on forms provided by the Regional DirectorforRegion 19, after being signed by the Respondent'sauthorized representative, shall be posted by the Re-spondent immediately upon receipt and maintained for 60consecutive days in conspicuous places including allplaceswhere notices to employees are customarilyposted. Reasonable steps shall be taken by the Respond-,ent to ensure that the notices are not altered, defaced, orcovered by any other material.(h)Notify the Regional Director in writing within 20days from the date of this Order what steps the Re-spondent has taken to comply.s If this Order is enforced by a judgment of a United States court ofappeals, the words in the notice reading "Posted by Order of the Nation-al Labor' Relations Board" shall read "Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board "WE WILLNOT assistor contribute support to LocalNo. 451, Hotel and Restaurant Employees and Bartend-ers International Union, AFL-CIO, or to any other labororganization.WE WILL NOT recognize Local 451 as the collective-bargaining representative of our Konditorei employees,nor will wemaintainor give any force or effect to theagreement with Local 451 dated 2 October 1984, or toany modification, extension, renewal, or supplement.WE WILL NOT withhold recognition from United Foodand Commercial Workers Union, Local No. 44, AFL-CIO as the collective-bargaining representative of ourKonditorei employees as part of the following appropri-ate bargaining unit:All employees of Respondent employed in Re-spondent's present retail establishment located inWhatcom County, Washingtoncomingunder thefollowing classifications: Bus, Cashier, ]Dishwasher,Grill-Steamtable, Pantry,Kitchen Helper & NightPantry, and Miscellaneous, excluding professionalemployees, guards and supervisors as defined in theAct.WE WILL NOT fail and' refuse to apply the terms andconditions of our current collective-bargaining agree-ment with Local 44 to our Konditorei unit employees.,WE WILL NOT in any likes or related manner interferewith, restrain, or coerce you in the exercise of the rightsguaranteed you by Section 7 of the Act.WE WILL reimburse our Konditorei employees for ini-tiation fees and dues paid to,Local,451.WE WILL make whole the Konditorei.employees whohave incurred losses of wages and benefits. because ofour failure to abide by the terms and conditions of thecollective-bargaining agreementwithLocal 44. Suchmonetary amounts, and appropriate interest, will be com-puted in accordance with' National Labor RelationsBoard decisions. In addition, WE WILL pay the contrac-tually agreed-on'trust funds in the amounts of the contri-butions that were not made on behalf of our employees,and reimburse employees for any expenses ensuing fromthe unlawful failure to make such contributions, and in-terest thereonwillbe computed in accordance withNLRB decisions.WE WILL make Local 44 whole' for any loss of initi-ation fees and dues suffered as a result of our action infailing to apply the current collective-bargaining agree-ment to Konditorei employees with appropriate interest.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentROUNDUP COMPANY D/B/A MEYER'S CAFE& KONDITOREI, A WHOLLY OWN12D SUB-SIDIARY OF FRED MEYER, INC.The National Labor Relations Board has found that weviolated the National Labor Relations Act and has or-dered us to post and abide by this notice.